Citation Nr: 1226964	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-23 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to burn residuals and/or as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; C.D, daughter; K.J., daughter



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served in the U.S. Army on active duty from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office located in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran's back disorder did not manifest until many years after service and is not shown by the evidence of record to be related to his active duty service.

2.  The Veteran's bilateral lower extremity peripheral neuropathy did not manifest until many years after service and is not shown by the evidence of record to be related to his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active service, and was not due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's September 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2006, the National Personnel Records Center (NPRC) performed thorough and extensive search for a complete set of the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that the vast majority of the Veteran's service treatment records were destroyed in a July 1973 fire and, thus, a complete set was unavailable for review.  Further, in a July 2011 letter, the NPRC explained that the July 1973 fire destroyed a major portion of Army personnel records dated from 1912 through 1959.  Moreover, NPRC said that there were no clinical or inpatient treatment records in its possession that were generated by any Army facilities prior to 1960.  Accordingly, any further efforts to locate the Veteran's service treatment records would be futile.  As a consequence of the Veteran's complete service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the above-captioned claims, the Veteran underwent a VA examination in May 2007, which primarily focused on the etiological relationship between the Veteran's bilateral lower extremity peripheral neuropathy and inservice gasoline burns.  The examiner thoroughly reviewed the Veteran's relevant medical history, administered a through clinical evaluation, and rendered adequate etiological opinion.  As such, the Board finds that the May 2007 VA examination was adequate for purposes of determining service connection to the extent that the Veteran's claims concerned the relationship between his bilateral lower extremity peripheral neuropathy and inservice gasoline burns.  

Because the May 2007 VA examination was focused on the limited question of whether the Veteran's bilateral lower extremity peripheral neuropathy was related to inservice burns, the Board remanded the Veteran's claims in October 2010 in order to afford the Veteran an additional VA examination to address other etiological aspects of his claims.  Specifically, in November 2010, the Veteran was afforded a VA examination to ascertain whether a current back disorder was related to his active duty service, to include a June 1945 incident wherein he was "trampled" by fellow service members during a latrine fire.  The examiner reviewed the Veteran's relevant history, the Veteran's assertions, and administered an extensive clinical evaluation.  Ultimately, the examiner provided an opinion addressing the salient etiological questions presented by the Veteran's claims and rationales for the opinions provided.  As such, the Board finds that the Veteran has been provided an adequate examination for the purpose of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran most recently submitted a National Archives Form 13055 wherein he indicated that he was assigned to the 4477th Quartermasters Service Company at the time of the inservice injury occurred, he previously submitted a National Archives Form 13055 indicating that he was assigned to the 577th Port Battalion at the time of the injury.  Despite this, in the February 2012 request for records submitted to NPRC, the RO limited said request to the 4477th Quartermasters Service Company.  However, NPRC said that there were no clinical or inpatient treatment records on file that were generated by any Army facilities prior to 1960.  As such, the RO's failure to include the 577th Port Battalion in its February 2012 request is moot.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from September 1943 to April 1946.  In August 2006, he submitted claims of entitlement to service connection for a back disorder and for bilateral lower extremity peripheral neuropathy.  Pursuant to these claims, the RO submitted a request for the Veteran's records to NPRC.  In September 2006, NPRC determined that the Veteran's records were involved in a July 1973 fire and, thus, there were no service treatment records or surgeon general office records found regarding the Veteran.  However, NPRC indicated that, if the RO was able to obtain more specific information as to the veteran's inservice treatment, a different type of search (referred to as "MO5") could be undertaken.  After the Veteran's claims were denied in a June 2007 rating decision, he perfected an appeal and the claims were certified to the Board for appellate review.  In October 2010, the Board determined that the duty to assist required VA to afford the Veteran a VA examination with respect to his claim of entitlement to service connection for a back disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board found that a remand of this claim was warranted.  Further, because it was at least partially predicated on his claim of entitlement to service connection for a back disorder, the Board found that a remand was also warranted for the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)(holding that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).

In the October 2010 remand, the Board also determined that the RO must request the Veteran to complete a National Archives Form 13055, in order to assist in the reconstruction of his service treatment records.  Further, the Board directed the RO to contact NPRC and request medical records, dental records, surgeon general office records, and sick and morning reports.

In October 2010, the RO sent the Veteran a letter with a National Archives Form 13055 attached thereto.  The Veteran did not return his form.  Consequently, citing the September 2006 request for records, the RO did not submit another request to NPRC for the Veteran's records.  The Veteran was then afforded a VA examination in November 2010.  The RO then re-adjudicated the Veteran's claims in an April 2011 supplemental statement of the case before remitting them to the Board for further appellate review.

In June 2011, the Board found that another remand was required for further development.  Specifically, the Board observed that the Veteran telephonically contacted the RO in November 2010 to report that he had lost or misplaced the October 2010 letter and, presumably, the attached National Archives Form 13055.  The RO sent the Veteran a letter two days later wherein it indicated that a "form" was attached thereto, but did not elaborate as to the nature of that form.  As such, the Board found that it was unclear whether the Veteran received a National Archives Form 13055 after he reported losing or misplacing the first one he received from the RO.  As such, the Board found that a remand was required in order for the RO to provide the Veteran another National Archives Form 13055 to assist in the reconstruction of his treatment records.  

Because the Veteran did not submit a National Archives Form 13055, the RO did not submit another request for the Veteran's records to NPRC.  In so doing, the RO relied upon NPRC's September 2006 response that the Veteran's service treatment records or surgeon general office records were not available due to the July 1973 fire.  In June 2011, the Board found that the RO did not substantially comply with the Board's remand directives by failing to submit another request for records to NPRC.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, even though NPRC had already declared the Veteran's service treatment records or surgeon general office records to be unavailable, no such declaration was made regarding the Veteran's sick and morning reports.  Consequently, the Board found that the RO must submit another request for records to the NPRC, specifically for the Veteran's sick and morning reports, regardless of whether the Veteran completed and returned a National Archives Form 13055.  As such, the Board found that a remand was required in order to for the RO to undertake corrective action.

Following the June 2011 Board remand, the RO sent the Veteran a letter in July 2011 with a National Archives Form 13055 attached thereto.  The RO requested the Veteran to complete and return the form.

In August 2011, the Veteran submitted a completed National Archives Form 13055, dated in June 2011, and a July 2011 response letter from NPRC.  On the National Archives Form 13055, the Veteran indicated that he was assigned to the "4477[th Quartermaster] Co[mpany]," when he received inpatient treatment for his claimed disorders.  Further, the Veteran indicated that he was treated from September 1944 to May 1945, but did not provide a name for the facility where he received such treatment beyond noting that it was located in "northern France."  In the July 2011 letter, NPRC informed the Veteran that his Official Military Personnel File was not available for review.  NPRC said that if it had possession of said file, it would have been located in an area of a facility that experienced the most damage in a July 1973 fire.  Further, NPRC stated that the fire destroyed a major portion of Army personnel records dating from 1912 to 1959.  Moreover, NPRC stated there it did not have any clinical record or inpatient treatment records for any Army facility dated prior to 1960.

In August 2011, the RO submitted a request to NPRC for the Veteran's medical records, dental records, surgeon general office records, and sick and morning reports for the 4477th Quartermaster Service Company from May 1, 1945 to June 30, 1945.  In January 2012, NPRC responded that it needed more information regarding the Veteran's unit assignment.

In February 2012, the RO submitted another request for records to NPRC.  The RO again requested the Veteran's medical records, dental records, surgeon general office records, and sick and morning reports for the 4477th Quartermaster Service Company, this time from September 1, 1944 to November 30, 1944, with remarks pertaining to a back disorder and peripheral neuropathy.  Eleven days later, NPRC responded that "no remarks were located on [the] Veteran." (capitalization omitted)

In March 2012, the RO issued a formal finding of unavailability with respect to the Veteran's service treatment records, dental records, surgeon general office records, and sick and morning reports.  Therein, the RO detailed the efforts undertaken to obtain the Veteran's records.  In April 2012, the RO sent the Veteran a letter notifying him of its efforts to obtain his service treatment records, and requested him to submit said records if he had them in his possession.  In June 2012, the RO issued a supplemental statement of the case wherein the denial of the Veteran's above-captioned claims was continued.  The RO then remitted the Veteran's claims to the Board for further appellate review.  

Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the October 2010 and June 2011 remand directives.  As discussed above, the Veteran most recently submitted a National Archives Form 13055 wherein he indicated that he was assigned to the 4477th Quartermasters Service Company at the time of the inservice injury occurred, he previously submitted a National Archives Form 13055 indicating that he was assigned to the 577th Port Battalion at the time of the injury.  Despite this, in the February 2012 request for records submitted to NPRC, the RO limited the records request to the 4477th Quartermasters Service Company.  Regardless, NPRC said that there were no clinical or inpatient treatment records on file that were generated by any Army facilities prior to 1960.  As such, the RO's failure to include the 577th Port Battalion in its February 2012 request is moot.  Accordingly, a remand for corrective action is not required, and the Board will address the merits of the Veteran's claims.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Throughout the pendency of this appeal, the Veteran asserted that a current back disorder and his bilateral lower extremity peripheral neuropathy were a result of an inservice injury.  Specifically, in June 1945, he and his unit were stationed near La Harve, France, during World War II.  The Veteran stated he and his fellow service members were provided an outdoor latrine that could accommodate about 12 individuals at once.  In essence, the latrine was a large tent, with approximately 12 stalls situated over a ditch to collect waste.  Apparently, gasoline was poured into the ditch on a daily basis for sanitation purposes.  While the Veteran and approximately 11 other service members were using the latrine, someone lit a cigarette and discarded the match into the ditch under the latrine, which ignited the gasoline and caused an "explosion and fire."  The Veteran stated that "the fire came raging up between [his] legs."  Because the Veteran was using the stall closest to the exit door, he was the first to escape the latrine tent.  Upon exiting through the door, the Veteran asserted that he tripped and fell to the ground.  As the other service members attempted to exit the latrine tent, the Veteran claimed that he was "trampled."  The next thing that the Veteran reported remembering was being treated for burns at a hospital.  With respect to his bilateral lower extremity peripheral neuropathy, the Veteran alternatively asserted that this disorder was etiological related to his back disorder.

As discussed at length above, the Veteran's service treatment and personnel records were largely destroyed in July 1973 and, thus, were unavailable for review.  Indeed, the only service treatment record available for review was the Veteran's April 1946 separation examination.  Therein, when asked whether he had any wound, injury, or disease that was disabling, the Veteran responded in the negative.  The Veteran did, however, indicate that he experienced gasoline burns on his back and on his legs while stationed in France in June 1945.  Upon clinical examination, no musculoskeletal defects or neurological diagnoses were found.  As such, it was determined that the Veteran met the requisite physical standards for service discharge.  Further, the examiner opined that the gasoline burns to Veteran's back and legs were incurred in the line of duty, but would not result in disability.

An April 1946 Separation Qualification Record demonstrated that the Veteran served as a Longshoreman for 14 months, an Electrician for 9 months, a Duty Soldier for 6 months, and Transportation Basic for 2 months.  With respect to his service as a Longshoreman, his duties consisted of loading and unloading military supplies from ships and vehicles.  Further, he used hand and platform trucks and conveyors to facilitate moving cargo aboard ships and on wharf.  The Veteran also made use of slings and other rigging gear and equipment.

Following his active service discharge, VA treatment records demonstrated that the Veteran applied for and underwent an eye consultation in September 1947.  He was advised to return in one week for further observation.  For reasons unknown to the Board, the September 1947 application for care also included VA treatment entries for March and May 1948.  

In March 1948, the Veteran complained of a "lump" in his throat, which was diagnosed as non-tender lymph nodes.  His throat was negative.  

In May 1948, the Veteran complained of "occasional slight twinges" in his lumbar spine.  Upon examination, his back was deemed "normal."

According to a February 1949 application for hospital treatment or domiciliary care, the Veteran was treated for mild bilateral conjunctivitis.

In May 1949, VA records demonstrated that the Veteran was hospitalized for treatment of a hemorrhoid and anal fissure.  Later in May 1949, the Veteran again applied for hospital treatment or domiciliary care for hemorrhoids.  On this occasion, he expressed disinterest in being hospitalized for care because it would interfere with his school work.

The evidence of record also include a May 1949 Authorization to Report form, wherein the Veteran was provided notice as to the name and location of the VA hospital he was supposed to report, which was a VA hospital in Hines, Illinois.  The nature of the disorder that the Veteran sought treatment for was not provided.  The reason listed for the Veteran's authorization to report to the VA hospital was "hospitalization."  He was instructed to not report to the hospital until he was contacted by the named hospital.

In April 1950, the Veteran applied for hospital treatment or domiciliary care for symptoms associated with an upper respiratory infection.  This application was rejected because it was determined that there was "no medical diseases requiring hospitalization."

In August 2006, the Veteran submitted claims of entitlement to service connection for a back disorder and bilateral lower extremity peripheral neuropathy.  Therein, the Veteran indicated that the claimed disorders began during World War II, and that he was treated at a medical facility in northern France, without further elaboration.  Additionally, the Veteran essentially asserted that the May 1949 Authorization to Report form was sent to him regarding his complaints of symptoms related to his back and lower extremities.  He claimed that the VA hospital named in the form never contacted him, so he never reported for treatment.

A March 2001 private radiological examination report, demonstrated that the Veteran complained of back pain.  The examination revealed minimal osteophytes in the lower lumbar spine anteriosuperiorly.  There was no disc space narrowing, and the facet joints appeared unremarkable.

Private pharmacy records demonstrated that he was prescribed a variety of medications from February 2005 to March 2006, including folic acid tablets and potassium chloride; hypertension medications; medication to treat the influenza virus; a diuretic; and a medication to treat bladder infections.  A second private pharmacy record showed prescription medication dating from May 2004 to April 2006; however, the nature of the prescriptions was not provided.

Records from a private chiropractor demonstrated regular treatment from April 2003 to November 2006.  The nature of the treatment was not included, nor was the nature of the condition for which the Veteran sought treatment.

Private physical therapy records showed that he underwent treatment from March to May 2005 for bilateral lower extremity tarsal tunnel syndrome.

Records from a private neurosurgery and neuro-research institute demonstrated that the Veteran was treated for back and bilateral lower extremity disorders from February to August 2002.  Among those records was a physical therapy evaluation summary, dated in April 2002, that demonstrated that the Veteran reported a two-year history of low back pain after falling off of ladder.  The impression was chronic lumbar syndrome with peripheral weakness.  Another record demonstrated that the Veteran was involved in a motor vehicle accident in July 2002.

In November 2006, the Veteran submitted a statement wherein he asserted that the inservice injury caused him "pain and suffering" in his lower back over the past 50 years.  After recounting the circumstances of the inservice injury, the Veteran reiterated his assertion that the May 1949 Authorization to Report form concerned a back disorder, but that he was never contacted by the hospital to report for treatment.

In December 2006, the Veteran submitted another statement wherein he said that he was assigned to the 577th Port Battalion upon induction into active duty service.  He then discussed his elementary and basic training, which occurred before being transferred to Liverpool, England.  At the time of his injury, the Veteran stated that he was treated in a hospital in northern France.  When he was released by the hospital, he was assigned to the 4477th Quartermaster Service Company.

In May 2007, the Veteran underwent a VA examination to ascertain the presence of bilateral lower extremity disorder and, if present, whether it was etiologically related to inservice burns.  During the examination, the Veteran reported the circumstances of the inservice fire and the location of his burns.  He was unsure as to the severity of the burns, but endorsed being treated with debridement and local therapy, and denied the need for skin grafts.  Since the inservice burns, the Veteran stated that the healing process was uneventful, and denied knowledge of any scarring.  He denied symptoms in the area relative to the burns at the time of the examination.  With respect to bilateral lower extremity symptoms, the Veteran stated that he first experienced numbness and tingling in his feet, intermittently, 8 to 10 years prior to the examination, marking sometime between 1997 and 1999.  He stated that these symptoms had gradually worsened since then.  The Veteran also stated that symptoms in his feet previously radiated up the back of his legs and into his lower back, but that this radiating pain had since subsided and the symptoms were now limited to his feet.  A clinical examination showed that the Veteran's ankle jerks were absent, and that there was a severe decrease in sensations from just above the knee cap to and involving his feet, bilaterally.  The diagnosis was "severe" peripheral neuropathy.  The examiner then opined that the Veteran has gasoline burns by history, with essentially no residual scarring, and that there was "no reason for these burns to have caused neurologic damage of the type and severity found on the examination today."  As such, the examiner determined that the Veteran's peripheral neuropathy was "unrelated" to his inservice burns.

In an undated statement, the Veteran denied experiencing gasoline burns on his back.  He claimed that the only inservice symptoms he experienced with respect to his back occurred as a consequence of being stepped on by ten or more fellow service members that he described as being "big."  He then stated that he underwent physical therapy for his back three times with no relief.  The Veteran did not provide the dates of this physical therapy.  He then stated that he has been treated by a chiropractor since April 2003.

A March 2008 "Statement of Disability" from a private chiropractor demonstrated that he was treating the Veteran for numbness and tingling in his feet, bilaterally, and for low back pain.  No etiological opinion was offered.

In August 2010, the Veteran testified at a Board hearing as to the circumstances of his inservice burns and back injury.  He stated that he did not feel any pain as a result of the latrine fire incident, but that he was drifting in and out of consciousness.  He claimed that he was taken to a hospital for treatment, but he did not remember the name of the hospital.  After being discharged from the hospital, the Veteran stated that served in the Pacific theater of operations for two years.  During this time of service, the Veteran denied experiencing any back symptoms.  In fact, the Veteran testified that he "hardly had any of those problems then," and that his back "didn't start until long after.  Long after I was damaged."  Further, the Veteran testified that he was in "pretty fair shape" when he was discharged from active duty service.  With that said, however, the Veteran later testified that "even back then I was hurting," and that he went to a hospital in St. Louis and was informed that he qualified for benefits, but that his disorder was not serious.  The Veteran did not provide a specific time frame as to his visit to the St. Louis hospital.  The Veteran then testified about his bilateral lower extremity symptoms, and claimed that they were due to the inservice burns he experienced or, alternatively, that said symptoms were related to the back disorder he incurred as a result of being stepped on by fellow service members.  The Veteran said that he first began experiencing the bilateral lower extremity symptoms approximately 8 to 10 years prior to the hearing, marking sometime from 2000 to 2002.  Further, the Veteran stated that he worked as an automotive mechanic after his active duty service, retiring sometime in the mid to late 1980s.  He then stated that he first started experiencing pain and numbness in his back after his retirement.  A witness testified that the Veteran told him about his inservice experiences on several occasions and was able to recount the events.  The witness stated that the Veteran was released from the hospital following the fire and was dropped off at the barracks that had been vacated by his unit and, thus, were empty.  He was forced to walk almost one mile to and from a mess hall of a nearby company two or three times each day for his meals.

According to a November 2010 report of contact, the Veteran was called to verify his mailing address and to inform him that he was going to be scheduled for a VA examination at Hines VA Hospital.  During the conversation, the Veteran asserted that he received treatment at Hines VA Hospital shortly after his active service discharge, but did not specify for what symptom(s) or disorder(s).

In November 2010, the Veteran submitted a statement wherein he asserted that he was released to an empty barracks when he was discharged from the hospital following his back and burn injuries.  Because there was no support in his barracks, he was forced to walk across a farmer's field at least twice per day in order to eat meals.  He claimed that this walking was a form of rehabilitation for his back.  He then stated that he was assigned to a different unit and served in the Philippines as an Electrician until his discharge.  After his discharge, the Veteran said he sought medical treatment through the VA, but was never told when to report.  He then stated that he strongly believed that not undergoing any medical treatment enabled him to rehabilitate himself "for a brief period in life."  "Later" he sought medical care from a chiropractor.

In November 2010, the veteran underwent a VA examination to ascertain whether a back disorder and/or a bilateral lower extremity disorder was/were incurred in or due to his active duty service, to include in latrine fire incident.  At the beginning of the examination, the examiner observed that the Veteran was a "very poor historian," and that his history was partially provided by his daughter.  The Veteran reported that his current back condition developed approximately 25 years prior to this examination, and stated that there was no injury or precipitating event at that time.  After describing his current symptoms, the Veteran stated that he retired in the 1980s, and stated that it was not a medical retirement.  After a thorough clinical examination, including a radiological evaluation, the diagnosis was mechanical low back pain syndrome.  The examiner then opined as follows:

Veteran[']s symptoms can be attributed to the above diagnosis.  There are multiple pain generators including degenerative disc disease, facet joint arthropathy and probably at least some degree spondylitis.  Veteran also may well have central spinal stenosis and foraminal stenosis.  Veteran is a very poor historian and has difficulty cooperating accurately with the sensory examination making at least some of the physical findings difficult to interpret.  Veteran['s] history is suggestive of a peripheral neuropathy of unknown etiology.  An alternative explanation for [the V]eteran[']s paresthesias could also be central canal stenosis/foraminal stenosis primarily at L4/L5.  To further define this additional studies including electrophysiological studies and possibly an [sic] [magnetic resonance image] would be required.  However, they would not change the conclusions of this report and accordingly are not ordered.  All of the above degenerative changes are not uncommon at [the V]eteran's age.

...

Veteran attributes his back condition and 'peripheral neuropathy' to the incident when he was trampled during a latrine fire.  This type of injury could well cause multiple contusions or other soft tissue injuries.  However, mechanism of injury would not account for the [V]eteran[']s present multiple degenerative conditions of the lumbosacral spine.  Remand documents (page 20) that after discharge from the hospital after the fire[,] [V]eteran walked over 1 mile several times per day to attend mess.  This level of activity would be entirely inconsistent with a significant low back injury.

Working as a longshoreman while in the service would increase the risk of acute low back injury as would working as an auto mechanic after separation from service.  However, neither of them would necessarily precipitate a degenerative condition(s) of lumbosacral spine.  Additionally, burns sustained at the time of the inservice fire would not cause peripheral neuropathy or a degenerative condition of the lumbosacral spine.

Veteran[']s 1948 complaint of lumbar spine 'twinges' is nonspecific and would be extremely common in the general population.  This would not be a predictor of the development of late degenerative changes of the lumbosacral spine.

Veteran[']s x-rays are somewhat consistent with an atypical distribution of a spondyloarthropathy -- in this case most likely idiopathic (Marie Strumpell disease).  Albeit, this condition has a decreased frequency in the African-American population it nonetheless occurs and affects primarily young adult males - average age or onset is 26 years of age.  In this particular situation the lumbosacral spine is relatively spared and accordingly the spondylitis is not a predominate factor in the [V]eteran[']s low back pain.  Laboratory tests (HLA-B27) would to support this diagnosis but would not be diagnostic and would have no effect on the conclusions of this report and accordingly are not ordered.

Notations in the medical record also reference a post service motor vehicle accident and a fall from a ladder.  It is unlikely that either of the above incidents contribute in any significant way to [the V]eteran[']s present degenerative condition of the lumbosacral spine.

...

It is less likely than not that [the V]eteren[']s present degenerative condition of the lumbosacral spine and neurologic changes of the bilateral lower extremities (peripheral neuropathy versus central/foraminal stenosis) are related to military service.

The Veteran's service discharge examination which indicated that he reported gasoline burns while stationed in France in June 1945, is consistent with the Veteran's statements that he was involved in a latrine fire and that he was trampled by fleeing service members as a result.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

The evidence of record reveals current diagnoses of a back disorder and bilateral lower extremity disorders.  However, in this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The medical opinions provided by the May 2007 and the November 2010 VA examiners, found that the Veteran's current back and lower extremities disorders were not related to his military service, to include the incident when he was trampled during a latrine fire.

To the extent that the Veteran asserts that his current back disorder and/or bilateral lower extremity peripheral neuropathy are related to his active duty service, the Board finds that the matter of the determination of the origin of such disorders, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

Accordingly, service connection for a back disorder and bilateral lateral lower extremity peripheral neuropathy is not warranted as the evidence shows that the Veteran's back disorder and bilateral lateral lower extremity peripheral neuropathy are not related to his military service, to include as due to the latrine fire incident.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

In making this determination, the Board considered whether entitlement to service connection was warranted for bilateral lower extremity peripheral neuropathy on a secondary basis.  However, because service connection for a back disorder was denied herein, service connection is not presently in effect for any disorder.  As such, service connection on secondary basis for bilateral lower extremity peripheral neuropathy is denied as a matter law.  38 C.F.R. § 3.310.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral lower extremity peripheral neuropathy, to include as due to burn residuals and/or as secondary to a back disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


